Citation Nr: 1214543	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1993, from February 1994 to November 1994, from September 2002 to May 2003, and from September 2006 to December 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision in September 2003 that was issued by the Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned at a May 2010 Board hearing.

In October 2010, the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 remand, the Board observed that the Veteran had four separate periods of active service:  May 1987 to October 1993; February 1994 to November 1994; September 2002 to May 2003; and September 2006 to December 2007.  It was noted that service treatment records in the early 1990s documented elevated blood pressure.  Service treatment records from later periods of service also documented elevated blood pressure.  In October 2010, the Board remanded the issue to obtain an opinion as to the etiology of the Veteran's hypertension.  The Board asked that the examiner provide an opinion as to the degree of hypertension that preceded active service and, if hypertension preexisted service, if it was aggravated by service.  

The Veteran was thereafter provided with 2 VA hypertension examinations.  The first examination was conducted in November 2010 and the examiner did not express an opinion about the etiology of the Veteran's hypertension.  The second examination took place in November 2011 and the examiner opined that the Veteran's high blood pressure preexisted his period of active service from September 2006 to December 2007, and that it was not aggravated beyond its normal progression during that period of service, citing blood pressure readings from as early as 2001.  As the opinion did not address the Veteran's other periods of service from May 1987 to October 1993; February 1994 to November 1994; and September 2002 to May 2003, it is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary to determine the nature and etiology of the Veteran's hypertension.  Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the VA examination in November 2011.  If this examiner is unavailable the opinion should be rendered by a different examiner.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following: 

Whether hypertension preexisted the following periods of active duty service: May 1987 to October 1993, February 1994 to November 1994, and September 2002 to May 2003? 

If hypertension preexisted any of the above periods of service, what are the clinical factors that support such a determination?

If the history and clinical data support the conclusion that hypertension pre-existed service, then was hypertension aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms? 

If the history and clinical data do not support the conclusion that hypertension preexisted service, is it at least as likely as not that the current hypertension is related to service? 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


